Citation Nr: 0703051	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.L.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1991 to March 1995.

Service connection was granted for residuals of a low back 
injury in a June 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts; a 10 percent disability rating was 
assigned.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Boston RO which continued the veteran's service-connected low 
back disability at 10 percent disabling.  The veteran filed a 
notice of disagreement in regards to the May 2004 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
increased the veteran's service-connected low back disability 
to 20 percent disabling in an October 2004 DRO decision.  The 
veteran has expressed his continued disagreement with the 20 
percent disability rating assigned to his service-connected 
low back disability.  See also AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC.  




REMAND

After a careful review of the record, the Board has 
determined that this claim must be remanded for additional 
evidentiary and procedural development.

Reasons for remand

Evidentiary development - further VA examination

First, the veteran and his representative have contended that 
two recent VA examinations, which were provided to him to 
assess the current severity of his service-connected low back 
disability, were inadequate for rating purposes.  See the 
October 2006 hearing transcript, page 3.  Specifically, the 
veteran's representative has indicated that range of motion 
testing results during the May 2005 VA examination were 
inaccurately recorded, and that neither the March 2004 or the 
May 2005 VA examination report adequately addressed the 
matter of functional loss.  See id. at 21.

Moreover, the veteran has argued that his low back disability 
evidences neurological symptomatology in his spine which 
warrants consideration of former Diagnostic Code 5293 and 
current Diagnostic Code 5243 [intervertebral disc syndrome].  
See the October 2004 substantive appeal.  Review of the 
claims folder demonstrates evidence of "radicular symptoms" 
in a VA outpatient treatment record dated in May 2005; 
however, there does not appear to be a thorough neurological 
evaluation of the veteran's low back in either of the VA 
examination reports or in any of the other medical evidence 
of record.  

Procedural development - Dingess letter

Additionally, there has been a significant recent judicial 
decision concerning the VCAA that affects this case.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Because the veteran has 
received no notice as to disability rating and effective 
date, it would be prejudicial to proceed to a decision on the 
merits at this time.  Accordingly, this issue must be 
remanded for proper notice under Dingess/Hartman, that 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice to the 
veteran.  
 
2.  The veteran should be afforded a 
VA neurological examination in order 
to determine the nature and extent of 
his service-connected low back 
disability.  The veteran's VA claims 
folder, including a copy of this 
REMAND, must be made available to the 
examiner.  The examiner should 
describe all neurological 
symptomatology due to the veteran's 
service-connected low back disability.  
Additionally, the examiner should 
specifically identify: (1) range of 
motion of the veteran's lumbar spine, 
including motion accompanied by pain, 
in degrees; and (2) functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use.  A report of the 
examination should be prepared and 
associated with the veteran's VA 
claims folder. 

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then 
readjudicate the issue of entitlement 
to an increased disability rating for 
the service-connected low back 
disability.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



